Appeal by the plaintiff from a judgment of the Supreme Court, Albany County, entered upon a jury verdict of no cause of action. The defendant *640George Muller was driving a ear owned by the defendant Ruth Muller northerly along Route 9 W. The plaintiff was a passenger in an automobile owned and operated by one West which was proceeding in the same direction some distance behind the defendants’ ear. The plaintiff and her witnesses testified that the West car had come up to the defendants’ ear and had pulled to the left of it with the intention of passing it, after the driver had duly sounded his horn, when, without prior warning, the defendants’ ear turned to the left, into an intersecting road, and ran into the West ear. The defendants, on the other hand, contended that timely warning of the defendants’ intention to make a left turn into the intersecting road had been given when the defendants’ ear was about 100 feet from the intersection, by putting on a directional light, and that the driver of the West car did not sound his horn until the moment of the collision. The case thus presented a sharp issue of fact; the jury apparently accepted the defendants’ version and rejected the plaintiff’s. The ease was submitted to the jury in a fair and comprehensive charge to which no exception was taken. We cannot say that the jury’s verdict was against the weight of the evidence. Judgment unanimously affirmed, with costs. Present — Poster, P. J., Coon, Halpern, Zeller and Gibson, JJ.